 In the Matter ofBREWER-TITCHENERCORPORATIONandINTERNATIONALASSN. OFMACHINISTSAND INTERNATIONALBROTHERHOODOF BLACK-SMITHS, DROP-FORGERS AND HELPERS,A. F. OF L.Case No. C-996.Decided January 8, 1940Automobile and Electrical Forgings Manufacturing Industry-Interference,Restraint,and Coercion:charges of, notsustained-Company-Dominated Union:charges of,notsustained-Discrimination:charges of,notsustained-CollectiveBargaining:charges of refusal to bargain collectively,not sustained-Complaint:dismissed.Mr. Peter J. Crotty,for the Board.Lusk, Buck, Ames & Pohner,byMr. Morse E. Agnes,of Cortland,N. Y., for the respondent.Mr. John J. Walsh,of Utica, N. Y.,Mr. Paul R. Hutchings,ofWashington, D. C., andMr. George Edgerton,of Cleveland, Ohio,for the I. A. M.Mr. John M. Tobin,of Philadelphia, Pa.,Mr. Paul R. Hatchings,ofWashington, D. C., andMr. George Edgerton,of Cleveland, Ohio,for the Blacksmiths.Mr. H. K. Angell,of Cortland, N. Y., for the Alliance.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon changes duly filed jointly by International Association ofMachinists,'herein called the I.A. M., and International Brotherhoodof Blacksmiths,Drop-Forgers and Helpers,herein called the Black-smiths,which are affiliated with the American Federation of Laborand are together referred to herein as the A. F. of L. Unions, theNational Labor Relations Board, hereincalled theBoard, by theRegional Director for theThirdRegion (Buffalo,New York),issuedits complaint dated July 21, 1938, against ]3rewer-Titchener Corpo-ration, Cortland,New York, herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor1 Referred to in the complaint as InternationalAssn. of Machinists.19 N. L.R. B., No. 22.160 BREWER-TITCHENERCORPORATION161practices affecting commerce,within the meaning of Section 8 (1), (2),(3), and(5) and Section 2 (6) and (7)of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.A copy of the complaintaccompanied by notice of hearing to be held August 4, 1938, was dulyserved upon the respondent and upon the A. F. of L. Unions. OnAugust 3, 1938,the Regional Director postponed the hearing untilAugust 8, 1938,and on August 6, 1938,further postponed the hearinguntilAugust 10,1938.Notices of said postponements were dulyserved upon the respondent and uponthe A. F.of L. Unions.Pur-suant to stipulation of the parties the hearing was further postponeduntil August 15, 1938.Concerning the unfair labor practices,the complaintalleged in substance that the respondent on or about April 13, 1938,and at all timesthereafter, refused to bargain collectively with the A. F. of L. Unions,although they were designated as the collective bargaining repre-sentative by the majority of the respondent's employees in an appro-priate unit consisting of the employees in the respondent'splantslocated at Cortland, New York, one of which is known as the ForgingDivision and the other as the Carriage Goods Division; that the re-spondent,on or about March 5, 1938, and thereafter,fostered, en-couraged, dominated, and interfered with the formation and adminis-tration of a labor organization of its employees known as Employees'Association of the Forging Division of Brewer-Titchener Corpora-tion,herein called the Association,and contributed support to it;that the respondent on or about March 23, 1938, terminated the em-ployment of Albert Widger and Richard C. Repe, on or about April 5,1938, terminated the employment of Harland Benedict,and at alltimes since has failed and refused to reemploy and reinstate the saidemployees,and from on or about May 11, 1938,to on or about May 18,1938, gave less work to James Dinin than to other employees,becauseof the membership of the afore-mentioned employees in, and theiraffiliationwith, the A. F. of L. Unions, and because they and eachof them engaged in other concerted activities with employees of therespondent for the purposes of collective bargaining and other mutualaid and protection; and that the respondent, since on or about January1, 1938, by the aforesaid acts and refusals to act and by other acts,.interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.On or about July 26, 1938,the respondent filed an answer to thecomplaint admitting the allegations concerning the nature of itsbusiness but denying all other averments of the complaint.On or about July 29, 1938, the Association filed a petition for leaveto intervene in the proceedings,which wasdenied bythe RegionalDirector on Jaly 30, 1938. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the notices of hearing and of postponement thereof, andthe stipulation for postponement,a hearing was held at Cortland,New York, from August 15 to 19, 1938, before Charles E. Persons, theTrial Examiner duly designated by the Board.At the commencementof the hearing the Association appeared and renewed its applicationfor leave to intervene.The Trial Examiner denied the application.In view of our findings,conclusions,and order herein with respectto the allegations of the complaint that the respondent engaged inunfair labor practiceswithin themeaning of Section 8(2) and (5)of the Act,this ruling of the Trial Examiner and the prior rulingof the Regional Director denying the Association leave to intervene,did not deny to the Association any substantial right or interest.Accordingly we will affirm the rulings.The Board,the respondent,and the I. A. M., represented by counsel,and the Blacksmiths by a representative,participated in the hearingand were afforded full opportunity to be heard,to examine and togross-examine witnesses,and to introduce evidence bearing on theissues.During the hearing, the Trial Examiner reserved ruling ona motion of counsel for the respondent to strike the testimony ofJames.Dunn.Thereafter,in his Intermediate Report, the Trial Ex-aminer denied the motion.During the course of the hearing theTrial Examiner ruled on other motions and on objections to theadmission of evidence.The Board has reviewed these rulings of theTrial Examiner and finds that no prejudicial errors were committed.They are herebyaffirmed.On September 27, 1938, the I. A. M. filed a brief with the TrialExaminer.On October 27, 1938, the Trial Examiner filed his IntermediateReport, a copy of which was duly served upon the respondent andthe A.F. of L.Unions,in which he found that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and(5) and Section 2(6)and(7) of the Act, and accordingly recommended that therespondent cease and desist from its unfair labor practices,bargaincollectively with the A. F. of L. Unions upon request, and take certainother affirmative action to remedy the situation brought about byits unfair labor practices.The Trial Examiner further recommendedthat the complaint be dismissed for insufficient proof in so far as italleged that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8(2) and(3) of the Act.On November 5, 1938, pursuant to an extension of time,granted bythe Board,the respondent filed exceptions to the Intermediate Report, BREWER-TITCHENERCORPORATION -163and requestedoralargumentbefore the Board.Pursuantto notice,oral argumentwas had before the Board at Washington, D. C., onSeptember 7, 1939.The respondent and the A. F. of L. Unions wererepresented and participated in the argument.The Brewer-TitchenerCorporationWorkers Alliance, herein referred to as the Alliance,which' alleges that it is the sameorganizationas the Association,2appeared by counsel at the oral argument, and was. permitted toparticipate therein.Thereafter the Alliance filed a petition alleging that it had beendesignated as the representative for collective bargaining by -a ma-jority of the respondent's employees in an appropriate unit and pray=ing that the record be reopened in the instant case in order that itmight introduce evidence of such designation.On October 19, 1939,the I. A. M. filed a motion in opposition to the afore-mentioned peti-tion, praying that the same be denied, and alternatively, that if thesame should be granted, that the record in the instant case be re-opened for other purposes in said motion set forth.Assuming thatthe Alliance is the same,organization as the Association,3 or that thepetition of the Alliance is timely made, it is nevertheless clear thatthe petition should be denied in view of the findings, conclusions, andorder herein with respect to the allegations of the complaint that therespondent engaged in unfair labor practices, within the meaningof Section 8 (2) and (5) of the Act.4Accordingly the petition and,in so far as it prays that the record in the instant case be reopened,the motion of the I. A. M. are hereby denied.5The Board has reviewed the exceptions of the respondent to theIntermediate Report.For the reasons set forth below we sustain theexceptions to the finding of the Trial Examiner that the respondentengaged in unfair labor practices, within the meaning of Section 8 (1)and (5) of the Act, but find all of the other exceptions to be withoutmerit except in so far as they are consistent with the findings, con-chisions, and order set forth below.2We makeno determinationherein withrespect to this claim.8See footnote 2,supra.may be deemeda request for an investigationand certification of the representatives pursuant to Section9 (c) of the Act,the denialthereof in the present proceedings is without prejudiceto the filing of a new petition withthe Regional Director in accordance with the Rules and Regulationsof the Board.11In its motion the I.A.M. furtherprayed for dismissalof a petition filed with theBoard by the respondent on September 7, 1939. By its terms, thepetitionwould seemto be an application for an investigation and certification of representatives pursuant toSection 9(c)of the Act,and as such would not be beforethe Board in the present pro-ceedings.However, at the oral argument before the Board, counselfor the respondentindicated that the petition was intended as a requestthat therecord in the presentproceedings be reopened.We shall,therefore,for the reasons stated inthe text withrespect tothe petitionof the Alliance,deny the petition of the respondent, withoutprejudice to the filing of a new petition with the Regional Director in accordance withthe Rules and Regulationsof the Board. 164DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDING OF. FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation, with its principal officein Cortland, New York, owns and operates three plants, two of whichare located at Cortland, New York, and the third at Binghamton, NewYork, which is about 40 or 50 miles from Cortland. This case in-volves only the two plants at Cortland, one of which is known as theForging Division, the other as the Carriage Goods Division, and bothof which are sometimes herein referred to as the Cortland plants. InitsForging Division the respondent manufactures forgings for theautomobile industry, insulators for use on electrical transmission lines,and, other products described in the record as "hooks." In its Car-riage Goods Division the respondent manufactures other types of auto-mobile forgings, metal folding chairs, ironing boards, banquet tables,and insulators for use on electrical distribution lines.In its thirdplant, called the Crandall Stone Division, the respondent makes stamp-ings out of sheet metal, of which about 50 per cent are produced forthe automobile industry.During the year ending July 1, 1938, the respondent. used in itsthree plants steel, coal, oil, brick, and wood, having a total value of$400,000, of which 75 per cent represented purchases made outside theState of New York. During the same period the respondent manu-factured at its Cortland plants products having a total value of$850,000, of which 75 per cent were shipped to points outside the Stateof New York. The respondent stipulated that it is engaged in inter-state commerce, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Blacksmiths, Drop-Forgers andHelpers is a labor organization, affiliated with the American Federa-tion of Labor, admitting to membership the respondent's hammermen,blacksmiths, their helpers, and press- and die-machine operators,including assistant foremen having no authority to hire or discharge.InternationalAssociation ofMachinists, also affiliated with theAmerican Federation of Labor, is a labor organization admitting toineinbership all of the respondent's production and maintenance em-ployees other than those admitted by the Blacksmiths, including assist-ant foremen having no authority to hire or discharge.Employees'Association of the Forging Division of Brewer-Titchener Corporation is an unaffiliated labor organization confining BREWER-TITCHENERCORPORATION165itsmembership to production and maintenance employees in the re-spondent's plant known as the Forging Division, who are paid on anhourly or piece-rate basis, exclusive of supervisors having power to,hire or discharge.III.TILE ALLEGED UNFAIR LABOR PRACTICESA. Alleged domination of and interference with, the formation andadministration of the Association and support thereto; alleged dis-crimination in regard to hire and tenure of employmentAs we have stated above, the Trial Examiner, in his IntermediateReport, found that the evidence adduced was insufficient to sustainthe allegations of the complaint that the respondent had engaged inunfair labor practices, within the meaning of Section 8 (2) and (3)of the Act.We have reviewed the record and we conclude that thefindings of the Trial Examiner are correct. Since the A. F. of L.Unions filed no exceptions to the Intermediate Report and did notquestion the findings at the oral argument before the Board, we shallnot review the evidence in detail.B. Alleged interference, restraint, and coercionIn February 1938 the Committee for Industrial Organization 6 ap-pears to have attempted to organize employees at the Cortland plants,,but its efforts apparently ceased shortly thereafter.During February1938, the A. F. of L. Unions also began their organizational campaign,,sending twoorganizers,Stephen Estey and John Tobin, who solicitedemployees at the Cortland plants to designate the A. F. of L. Unionsjointly as their bargaining agents.A considerable number of the employees signed authorization cards and many attended the five meet-ings held by the A. F. of L. Unions in Cortland during February andMarch 1938. In the latter month the Association was organized andsolicitedmembers among the employees at the respondent's ForgingDivision.On March 9, 1938, Otis Chapman, one of the foremen in the ForgingDivision asked Walter Widger in the washroom "who" had attendedthe meeting of the A. F. of L. Unions the previous evening. Chapmantestified, without contradiction that since the latter part of February"everyone" had been talking in the washroom about unions; thatemployees had "kidded" him about getting a raise for him through theA. F. of L. Unions ; and that any remarks he made about unions were9Now the Congress of Industrial Organizations.'A notice of a meeting for the purpose of organizing the respondent's employees to beheld by the Committee for Industrial Organization on February 20, 10-8,was introducedas an exhibit at the hearing.2830-0-41-vol. 19--12 166DECISIONS OF NATIONALLABOR RELATIONS BOARDin the course of general discussions on these occasions.Chapman alsotestified that he continued to participate in these discussions untilinstructed at a foremen's meeting on May 3, 1938, not to do so.The foremen's meeting followed a complaint by Estey and Tobin,organizersof the A. F. of L. Unions.'Greene stated at the conferencewith the representatives of the A. F. of L. Unions that he would abideby the Act and that he would instruct the foremen to do likewise.. OnMay 3 Edward A. Brewer, president of the respondent and in chargeof all questions of policy, including labor relations, met with the fore-men in the Forging Division.Brewer instructed them to maintaina neutral attitude toward the rival unions, to show no favoritism to-ward or prejudice against any employee because of his union activity,and to refrain from taking part in discussions concerning labor unions.Similar instructions were given on May 14 to the foremen in theCarriage Goods Division.We have no doubt that Chapman's question as to the persons attend-ing the meeting of the A. F. of L. Unions, if asked in an attempt toascertain which employees were members of or active in the A. F. of L.Unions, would constitute proscribed interference with the rights ofemployees guaranteed in Section 7 of the Act.9 The record, however,negatives any such purpose on the part of the respondent, and indi-cates that Chapman was doing nothing more than participating inwhat was, and everyone regarded as, a free and open discussion.19During this period leaflets of the A. F. of L. Unions were distributedin the Forging Division at the lunch hour, and were even placed onthe workbench of A. L. Ferguson, another foreman. Employees werepermitted to discuss labor unions during working hours.- Indeed,James Dunn, all employee in the trim die room of the Forging Divisionand temporary chairman of the employees organized by the A. F. of L.Unions, testified that there was so much talk among the employeesduring working hours that it was "like the 1936 presidential campaign."In the light of these circumstances, and particularly in view of thestatement made by Green to Estey and Tobin and the instructions givento the foremen following the complaint by the A. F. of L. Unions, we8Apparently the complaint by Estey and Tobin was made on the ground that the re-spondent had promoted the Association and had discriminated against certain employeesbecause oftheir membership in andactivityon behalf of the A. F. of L. Unions. Thesecharges,however, as we have pointed out in Section III A above, were not substantiatedat the hearing.9SeeMatter of Foote Brothers Gear andMachineCorporationandUnited Office andProfessionalWorkers ofAmerica, No.24,14 N. L.R. B. 1045, and cases cited in footnote 24therein.10The only evidence with respect to the incident is the testimony of Richard C. Repethat he overheardthe question.11Greene also testified,without contradiction,that the respondent had not objected toemployees "visiting a little"in connection with these discussions,as long as their workwas done. BREWER-TITCHENERCORPORATION167are ofthe opinion that Chapman's remark fails to establish any inter-ferenceby the respondent with the rights of employees guaranteedby Section 7 of the Act.C. The alleged refusal to bargainOn April 13, 1938, Estey and Tobin met with Brewer and the man-agers of the Forging.and Carriage Goods Divisions, stated that theA. F. of L. Unions represented a majority of employees in the Cort-land plants, asked that they be recognized as the exclusive representa-tive of the employees in those plants, and presented a proposed contractcovering hours and working conditions at both plants.Brewer statedthat the respondent should have proof that the A. F. of L. Unionsrepresented a majority of the respondent's employees in the Cortlandplaiits before granting them such recognition.There is a conflict inthe testimony as to whether or not Brewer then asked Estey and Tobinto show their authority to represent the employees; in any event, theA. F. of L. Unions did not offer to exhibit any proof of their allegedmajority.The conference ended after Brewer requested that he begiven a few days in which to consider the claims and proposals of theA. F. of L. Unions.On April 18, 1938, representatives of the Association requestedBrewer to recognize the Association as the exclusive bargaining agentof the employees in the Forging Division; presented a proposed agree-ment for his consideration;-and offered to show their membership cardsas proof that the Association represented a majority of such employees.Brewer declined to see their membership cards; told them of theclaims of the A. F. of L. Unions; and ended the conference with thestatement that he would take their proposal under consideration.On April 27, 1938, at a further conference with Brewer, Estey andTobin renewed their request for recognition of the A. F. of L. Unionsas the-bargaining agent of the employees in the Cortland plants, andoffered to prove that the A. F. of L. Unions represented a majority ofthe employees in those plants.Brewer told them of the claims of theAssociation and stated that under the circumstances he believed thatthe respondent could not, consistently with its neutral position, resolvethe conflicting claims of the A. F. of L. Unions and the Association.Brewer further stated that the controversy as to the representation ofthe respondent's employees appeared to him to be one which should beresolved by the National Labor Relations Board, and that until theBoard had made a determination, the respondent was compelled torefrain from recognizing either the A. F. of L. Unions. or the Asso-ciation. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about April 29, 1939, Brewer again met with the Association'srepresentatives, and gave their the same answer he had previouslygiven to Estey and Tobin.On May 17, 1938, a conference, attended by Brewer, Estey, and twoField Examiners of the Board, was held to discuss the possibility ofsettling the question of representation either by a consent election or bya comparison of signed authorization cards of the two rival labor or-ganizations.Estey, however, asserted that the respondent had domi-nated the Association, and stated that the A. F. of L. Unions were,therefore, unwilling to abide by the results of a consent election orcomparison of authorization cards, unless the results were favorable tothe A. F. of L. Unions. Brewer denied that the respondent had domi-nated the Association, and stated that he did not think that the re-spondent or the Association would agree to an election or a count ofcards under the terms demanded by Estey. Brewer further statedthat, in any case, he did not want to agree to any procedure for thesettlement of the controversy without the Association's becoming aparty to the agreement.The next day the Association's representatives joined the otherparties in a further conference concerning procedure to settle the issue.Estey again insisted upon the position he had maintained the day be-fore and, consequently, no agreement was reached.At the hearing the A. F. of L. Unions offered evidence of theirdesignation by a majority of the employees at the Cortland plants onApril 13, 1938, and thereafter.We find it unnecessary,, however, tomake any finding with respect to the majority alleged.As appearsfrom the facts set forth above the record does not, in any event,establish any refusal to bargain on the part of the respondent.Forin conditioning recognition on April 13, 1938, upon proof of the ma-jority status of the A. F. of L. Unions, and thereafter, when confrontedwith conflicting claims of rival labor organizations, in insisting uponresolution of the issue of representation by the Board or by agreementof all parties, the respondent does not appear to have acted other thanin good faith. Indeed, it would appear from the record that the chargeagainst the respondent of refusal to bargain was founded upon theproposition, not sustained at the hearing, that the Association was acompany-dominated labor organization, and that the respondent was,therefore, in no*position to contend that it had been under the duty toconsider the claims made by the Association.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: BREWER-TITCHENERCORPORATIONCONCLUSIONS OF LAW1691.The operations of the respondent, Brewer-Titchener Corporation,Cortland, New York, occur in commerce, within the meaning of Sec-tion 2 (6) of the Act.2.International Association of Machinists, International Brother-hood of Blacksmiths, Drop-Forgers and Helpers, and Employees'Association of the Forging Division of Brewer-Titchener Corporation,are labor organizations, within the meaning of Section 2 (5) of theAct.3.The respondent has not engaged in and is not engaging in anyunfair labor practices within the meaning of Section 8 (1), (2), (3),and (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintissued against Brewer-Titchener Corporation, Cortland, New York,be. and it hereby is, dismissed.